Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment filed 7/12/22 (hereinafter Response I) and supplemental amendment filed 8/15/22 (hereinafter Response II) have been entered. Examiner notes that claims 1,4, 11, 14, and 16 have been amended. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
Based on the amendments to the claims the 112(b) rejections raised in the non-final office action (hereinafter Office Action) mailed 1/12/22 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 10 are drawn to a method of providing personalized health information, which is within the four statutory categories (i.e., a process). Claims 11 - 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method of providing personalized health information, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites: 
11. A non-transitory computer-readable medium comprising a set of instructions that are executable by at least one processor of a device to cause the device to perform operations, comprising: 
receiving, from a digital device, health data associated with a user, the health data comprising blood test results; 
receiving, from the digital device, an input associated with the user; 
predicting, via a trained neural network model, parameters associated with the user based on the received user input, wherein the trained neural network model comprises a cascade of a plurality of convolutional layers each implementing respective convolutional filtering and a respective activation function, the trained neural network model further comprises one or more layers each implementing a dropout function, the trained neural network model further comprises a fully connected layer providing a plurality of final outputs each corresponding to a particular one of the parameters, and wherein training data comprises training images and associated training parameter values to compare with the parameters during training; 
storing, using block chain, the received health data and the predicted parameters in a plurality of decentralized nodes; 
transmitting the received health data and the predicted parameters to a remote device; 
receiving, from the remote device, personalized health data associated with the user, wherein the personalized health data is associated with an optimal range calculated via a machine learning based on the predicted parameters; 
receiving, from the remote device, at least one predictive model based on the personalized health data, wherein the predictive model is configured to predict future health- related information; and 
displaying the personalized health data and the future health-related information on a graphical user interface of the digital device.

The Examiner submits that the foregoing underlined limitations constitute: (b) “a certain method of organizing human activity” because predicting parameter associated with a user based on received input, receiving personalized health data that is associated with an optimal range calculated based on the predicted parameter, and receiving a predictive model that is configured to predict future health-related information based on the personalized health data under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using block chain, a remote device).  Any limitations not identified above as part of the certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the learning models (e.g., the trained neural network model including its various components, e.g., the convolution layers including an activation function, more layers implementing a dropout function, a fully connected layer and the machine learning of claims 1 and 11, or the machine-learning algorithm of claims 6 and 16) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f). The same is true for the generic recitation of “storing, using block chain, ... in a plurality of decentralized nodes” of claims 1 and 11. Using the neural network model as an example: the fact that the claims merely execute a neural network model that has been trained in the past, i.e., the training/development of the neural network model is not positively recited, weighs heavily in favor of not being indicative of integration of the abstract idea into a practical application. Although the claims recite training data it is unclear how this training data is connected to the rest of the claim; it is unattached to the claim.
Accordingly, claim 11 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 11, because the only difference between Claims 1 and 11 is that Claim 1 recites a method, whereas Claim 11 recites a computer program product. 
Dependent claims 2-10 and 12-20 include other limitations for example claims 2 and 12 recite further details describing the parameters, e.g., age of user, claims 3 and 13 recite further details describing what the user input, e.g., an image, claims 4 and 14 recite further details describing the details of the personalized health data, e.g., that it is a blood test result is processed by age, claims 5 and 15 recite further details describing the future health related information, e.g., risk for mortality causes, claims 6 and 16 recite additional details including displaying on the GUI an optimal range associated with the personalized health data and that the optimal range is calculated based on the predicted parameters via a machine learning algorithm, claims 7 and 17 recite further details including updating the predictive model based on aggregating the received health data associated with the user and additional data from other users, claims 8 and 18 recite further details including generating and displaying a reward to the user in response to determining that the received health data and predicted parameters are transmitted to the remote device, claims 9 and 19 recite further details including encrypting the received health data and the predicted parameters before storing in the decentralized nodes, claims 10 and 20 recite further details as to the type of device the digital device may be, e.g., a computer; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 11.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
11. A non-transitory computer-readable medium comprising a set of instructions that are executable by at least one processor of a device to cause the device to perform operations (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), comprising: 
receiving, from a digital device, health data associated with a user, the health data comprising blood test results (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
receiving, from the digital device, an input associated with the user (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
predicting, via a trained neural network model, parameters associated with the user based on the received user input, wherein the trained neural network model comprises a cascade of a plurality of convolutional layers each implementing respective convolutional filtering and a respective activation function, the trained neural network model further comprises one or more layers each implementing a dropout function, the trained neural network model further comprises a fully connected layer providing a plurality of final outputs each corresponding to a particular one of the parameters, and wherein training data comprises training images and associated training parameter values to compare with the parameters during training (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)); 
storing, using block chain, the received health data and the predicted parameters in a plurality of decentralized nodes (apply it/use computer as tool/equivalent - see MPEP 2106.05(f) – Versata, 115 USPQ2d at 1701 & MPEP 2106.05(d)(II)); 
transmitting the received health data and the predicted parameters to a remote device (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
receiving, from the remote device, personalized health data associated with the user, wherein the personalized health data is associated with an optimal range calculated via a machine learning based on the predicted parameters (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)); 
receiving, from the remote device, at least one predictive model based on the personalized health data, wherein the predictive model is configured to predict future health- related information (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
displaying the personalized health data and the future health-related information on a graphical user interface of the digital device (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)).  

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of predicting parameter associated with a user based on received input, receiving personalized health data that is associated with an optimal range calculated based on the predicted parameter, and receiving a predictive model that is configured to predict future health-related information based on the personalized health data by utilizing a general purpose computing environment including a device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using block chain, a remote device;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0026]-[0039] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computing environment (including the claimed device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using block chain, a remote device) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving from the digital device health data associated with the user and an input and data output by transmitting the received health data and the predicted parameter to the remote device; further the aggregating of data of claims 7 and 17 which merely add the additional element of receiving additional data – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “displaying the personalized health data and the future health-related information on a graphical user interface of the digital device”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0026]-[0039] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0033] discloses that that the functions of the invention may be performed by any device or combination of devices and [0027] discloses “the user device 102 may include one or more devices such as a smartphone, a tablet, a netbook, an electronic reader, a pair of electronic glasses, a smart band, a smart watch, a personal digital assistant, a personal computer, a laptop computer, a pair of multifunctional glasses, a tracking device, a wearable device, a virtual reality headset, or other types of electronics or communication devices” which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of predicting parameter associated with a user based on received input, receiving personalized health data that is associated with an optimal range calculated based on the predicted parameter, and receiving a predictive model that is configured to predict future health-related information based on the personalized health data by utilizing a general purpose computing environment including a device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using block chain, a remote device;
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.  
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving from the digital device health data associated with the user and an input and data output by transmitting the received health data and the predicted parameter to the remote device; further the aggregating of data of claims 7 and 17 which merely add the additional element of receiving additional data – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “displaying the personalized health data and the future health-related information on a graphical user interface of the digital device”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer environment including a device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using block chain, a remote device; 
The dependent claims 2-10 and 12-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2 and 12 recite further details describing the parameters, e.g., age of user (merely further limiting the abstract idea), claims 3 and 13 recite further details describing what the user input, e.g., an image (merely further limiting the abstract idea), claims 4 and 14 recite further details describing the details of the personalized health data, e.g., that it is a blood test result filtered by age (merely further limiting the abstract idea), claims 5 and 15 recite further details describing the future health related information, e.g., risk for mortality causes (merely further limiting the abstract idea), claims 6 and 16 recite additional details including displaying on the GUI an optimal range associated with the personalized health data and that the optimal range is calculated based on the predicted parameters via a machine learning algorithm (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)), claims 7 and 17 recite further details including updating the predictive model based on aggregating the received health data associated with the user and additional data from other users (merely further limiting the abstract idea) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 8 and 18 recite further details including generating and displaying a reward to the user in response to determining that the received health data and predicted parameters are transmitted to the remote device (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)), claims 9 and 19 recite further details including encrypting the received health data and the predicted parameters before storing in the decentralized nodes (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 10 and 20 recite further details as to the type of device the digital device may be, e.g., a computer (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information regarding health data associated with a user and the input) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Examiner’s Note
The rejection under 35 U.S.C. §103 is withdrawn because the presently amended claims are patentably distinguishable from the prior art of record. Every element of the currently amended claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record US 2017/0147775 to Ohnemus et al (hereinafter Ohnemus) generally discloses a system for determining and displaying future health related information based on received health data and a predictive model including receiving blood tests of a user, receiving an input associated with the user, securely storing the received information, transmitting the data to a server, receiving a predictive model and using the model to make a future health prediction, and displaying the received health data and future health data . However, at a minimum Ohnemus does not specifically disclose predicting, via a trained neural network model, parameters associated with the user based on the received user input plurality of convolutional layers each implementing respective convolutional filtering and a respective activation function, the trained neural network model further comprises one or more layers each implementing a dropout function, the trained neural network model further comprises a fully connected layer providing a plurality of final outputs each corresponding to a particular one of the parameters, and wherein training data comprises training images and associated training parameter values to compare with the parameters during training, … receiving, from the remote device, personalized health data associated with the user, wherein the personalized health data is associated with an optimal range calculated via a machine learning based on the predicted parameters.
US 2010/0216175 to Melker et al (hereinafter Melker) generally discloses personalized health data associated with an optimal range calculated for a particular user and displaying the personalized health data on a display of the user. However, Melker does not make up for all of the deficiencies of Ohnemus because at a minimum Melker does not disclose, the particular details of the neural network including training, and further that the optimal range is calculated via machine learning.
Even if each and every element of the present invention were taught individually by the aforementioned references, combining the references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.
For at least these reasons, the rejection of the claims under 35 USC 103 is withdrawn.

Response to Arguments
Applicant's arguments filed in Response I&II directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response I pp. 11-14.
On p. 12 of Response I Applicant states that the claims do not recite an abstract idea under step 2A prong one of the 101 patent eligibility analysis because Examiner’s analysis is conclusory and the analogy to In re Meyer is incorrect. See MPEP 2106. Examiner disagrees. As recited above the steps of predicting parameter associated with a user based on received input, receiving personalized health data that is associated with an optimal range calculated based on the predicted parameter, and receiving a predictive model that is configured to predict future health-related information based on the personalized health data are interpreted as reciting managing personal behavior or relationships or interactions between people which is a certain method of organizing human activity, i.e., an abstract idea. This statement is not conclusory and instead lays out the specific steps of the claims which Examiner has interpreted as reciting specific types of an abstract idea. 
In re Meyer is included as a footnote as an analogous example, not an example that is exactly the same. Applicant’s argument sets too high a bar of similarity. In re Meyer is similar to the current claims because the steps are steps that a doctor could perform in order to predict future health related information based on personalized health data of a patient. The fact that In re Meyer was directed toward aiding memory is irrelevant to the analogy. 
For at least these reasons Applicant’s arguments directed toward step 2A prong one are not persuasive.

On p. 13 of Response I Applicant states that the claims recite “significant structure and training details describe how the trained neural network model is implemented and trained, going beyond its mere application and/or use. The additional details regarding the trained neural network model integrate elements stated in the Office Action to be abstract ideas into a practical application.” Examiner disagrees. While it is true that Applicant has added additional details to the neural network and how it operates, these details merely further specify the algorithm that is executed in order to utilize a computer as a tool to perform the abstract idea. Examiner notes that although the claims now recite training data there is no positive recitation of actually training the algorithm that is used to execute the abstract idea.
For at least these reasons Applicant’s arguments directed toward step 2A prong two are not persuasive.

Applicant's arguments filed in the Response directed toward the 103 rejection of the claims have been fully considered and they are persuasive. See Response I pp. 14-18. The rejection has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”